               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA
WELDING ENGINEERS LTD.                                     CIVIL ACTION
         Plaintiff
                                                           N0.16-4850
              v.

NFM/WELDING ENGINEERS, INC.
         Defendant

                                         ORDER

       AND NOW, this 26th day of November 2018, upon consideration of Plaintiffs motion

for summary judgment, [ECF 57], Defendant's response in opposition, [ECF 64], and Plaintiffs

Reply, [ECF 69], it is hereby ORDERED that Plaintiffs motion for summary judgment is

GRANTED, in part, as follows:

       (1) Plaintiffs motion is GRANTED as to its request at Count I for specific performance

          of the delivery of the relevant external documents;

       (2) Plaintiffs motion is GRANTED as to Counts I, II, III, and VII of Defendant's

          counterclaims;

       (3) Plaintiffs motion is DENIED as to its request at Count I for damages; and

       (4) Plaintiffs motion is DENIED as to Counts IV, V, and VI of the counterclaims.

                                            BY THE COURT:


                                            Isl Nitza I Quinones Alejandro
                                            NITZA I. QUINONES ALEJANDRO
                                            Judge, United States District Court
